DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 7 is allowable. The restriction requirement between inventions II (apparatus) and IV (method), as set forth in the Office action mailed on 02/05/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/05/2019 is withdrawn. Claim 20, directed to Species IV, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim.  Claim 20 is rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney, Mr. Christopher George on 07/02/2021.
The claims have been amended as follows:
Claim 1.	A monolithic superstructure of a gas turbine engine comprising:
an outer case including a longitudinally proximal diffuser case portion, at least one mounting flange for mounting to a compressor case, and a longitudinally distal combustor case portion;

an aero component connected to the outer case, the aero component including a diffuser portion and a deswirler portion comprising a plurality of conjoined tubes extending from a radial end of the diffuser portion to an interior of the combustor case portion, the diffuser case portion not directly connected to the diffuser portion, wherein;
the aero component connects the conical portion to the outer case to form a load path extending from the sump housing to the outer case via the conical portion and mounting tabs, the mounting tabs downstream of the aero component: and
the at least one mounting flange is disposed upstream of the longitudinally proximal diffuser case portion.
Claim 20.	A method of supporting loads in a gas turbine engine, the gas turbine engine comprising a monolithic superstructure comprising:
an outer case including a longitudinally proximal diffuser case portion, at least one mounting flange for mounting to a compressor case, and a longitudinally distal combustor case portion;
a sump housing connected to the outer case via a conical portion; and 
an aero component connected to the outer case, the aero component including a diffuser portion and a deswirler portion comprising a plurality of conjoined tubes extending from a radial end of the diffuser portion to an interior of the combustor case portion, the diffuser case portion not directly connected to the diffuser portion, wherein;
the aero component connects the conical portion to the outer case to form a load path extending from the sump housing to the outer case via the conical portion and mounting tabs, the mounting tabs downstream of the aero component: and
the at least one mounting flange is disposed upstream of the longitudinally proximal diffuser case portion; and 
the method comprising:
transferring a load from a rotating shaft to a bearing portion of [[a]] the sump housing via contact between the rotating shaft and the bearing portion;
the conical portion of the sump housing to [[an]] the aero component 
transferring the load from the aero component to an annular aero component support connected to the plurality of conjoined tubes;
transferring the load from the annular aero component support to [[a]] the mounting tabs; and transferring the load from the mounting tabs to a frame supporting the gas turbine engine.

Allowable Subject Matter
9,	Claims 7-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not teach in combination with the other limitations of the independent claims: the mounting tabs downstream of the aero component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/JACEK LISOWSKI/Examiner, Art Unit 3741